DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 17/542,168 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because The differences which exist between the claims would be obvious to one having ordinary skill in the art upon review of the accompanying claims and disclosure.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yogo et al. (hereafter “Yogo”)(US Patent 4,938,047).
With regards to claim 1, Yogo discloses a tube bending device for bending a tube, comprising: 
a device actuator (36); 
a crank assembly (25 including at least elements 26, 34) mechanically coupled to the device actuator (36), as seen in at least Figure 1;
a bending die (16) mechanically coupled to the crank assembly (25), as seen in at least Figure 1; and 
a clamp assembly (18) operatively coupled to the bending die (16) and configured to selectively secure the tube to the bending die [as seen in at least Figures 3 and 4]; 
wherein: 
the device actuator (36) selectively drives the crank assembly (25) and the crank assembly (25) selectively rotates the bending die (16) [Column 4, lines 47-57]; and 
the crank assembly (25) is configured to rotate the bending die (16) over at least 180 degrees [Column 1, lines 53-60 and Column 2, lines 14-17 & 32-35].
With regards to claim 11, Yogo discloses wherein the device actuator is a linear actuator [Column 4, lines 20-25].
With regards to claim 12, Yogo discloses wherein the device actuator is a hydraulic ram [Column 4, lines 20-25].
With regards to claim 13, Yogo discloses wherein the crank assembly (25) is configured to convert linear motion from the device actuator into rotational motion acting on the bending die (16), as seen in at least Figures 5 and 6 and Column 4,  lines 23-55.
With regards to claim 14, Yogo discloses wherein the bending die (16) includes a curved outer circumference (17) around which the tube bends as the bending die rotates, as seen in at least Figure 1.
With regards to claim 15, Yogo discloses wherein the bending die includes an axle (14) mechanically coupled to the crank assembly (25), as seen in at least Figure 1..
With regards to claim 16, Yogo discloses wherein the bending die (16) is circular, as seen in at least Figure 4.

Allowable Subject Matter
Claim 20 is allowed.
Claims 2-10 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and further show the state of the art:
US Patent 4,178,788 discloses an adjustable clamp die.
US Patent 4,063,441 discloses a device for bending tubes.
US Patent 3,958,440 discloses a tube bending machine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERESA M EKIERT/Primary Examiner, Art Unit 3725